Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is responsive to application filed on 10/26/2020. Claims 1, 16 and 19 are independents. Claims 1-20 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 10819693 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of the instant application. This is evidenced from the chart below that claims 1-20 of US 10819693 B2 anticipate claims 1-20 of the instant application, respectively. Therefore and as such, the instant application is unpatentable for obvious-type double patenting.

17080833
US 10819693 B2
1. A system for enabling access to content using disposable browsers, the system comprising:
	a memory comprising computer instructions; and
	an application server comprising a hardware processor associated with a computing device, wherein the hardware processor is operable to:
	establish a secure environment for operating a disposable browser session;
	initiate the disposable browser session within the secure environment, wherein a disposable browser associated with the disposable browser session is displayable on a client device executing a thin client process and located externally to the system;
	configure the disposable browser session with session data associated with the disposable browser session;
	receive first data from the client device, the first data being associated with a content request initiated on the disposable browser displayed on the client device;
	communicate with a remote server associated with the content request;
	execute a command associated with the content request or received from the remote server;
	transmit, to the client device, second data associated with the command or associated with the content request;
	receive, from the client device, a user interaction with image data displayed on the client device, wherein the image data is rendered on the client device based on the second data;
	transmit, to the remote server, third data associated with the user interaction with the image data; and
	dispose, at an end of the disposable browser session, the session data associated with the disposable browser session, wherein identification information associated with the client device is not transmitted directly from the client device to the remote server.
1. A secure system for enabling access to web content using disposable browsers, the secure system comprising:
	a memory comprising computer instructions; and
	an application server comprising a hardware processor associated with a computing device, wherein the hardware processor is operable to:
	establish a secure environment for operating a disposable browser session;
	initiate the disposable browser session within the secure environment, wherein a disposable browser associated with the disposable browser session is displayable on a client device executing a thin client process and located externally to the secure system;
	configure the disposable browser session with session-specific data associated with the disposable browser session;
	receive first data from the client device, the first data being associated with a web content request initiated on the disposable browser displayed on the client device;
	communicate with a remote server associated with the web content request;
	execute a web command associated with the web content request;
	transmit, to the client device, second data associated with the web command or the web content request, wherein the second data comprises image data;
	receive, from the client device, a user interaction with the image data displayed on the client device;
	transmit, to the remote server, third data associated with the user interaction with the image data displayed on the client device; and
	dispose, at an end of the disposable browser session, the session-specific data associated with the disposable browser session, wherein identification information associated with the client device is not transmitted directly from the client device to the remote server.
2. The system of claim 1, wherein the disposable browser session is initiated by the client device or by the system.
2. The secure system of claim 1, wherein the disposable browser session is initiated by the client device or by the secure system.
3. The system of claim 1, wherein the disposable browser session is ended by the client device or by the system.
3. The secure system of claim 1, wherein the disposable browser session is ended by the client device or by the secure system.
4. The system of claim 1, wherein the session data is associated with the disposable browser.
4. The secure system of claim 1, wherein the session-specific data is associated with the disposable browser.
5. The system of claim 1, wherein the session data is associated with a user preference.
5. The secure system of claim 1, wherein the session-specific data is associated with a user preference.
6. The system of claim 1, wherein the receiving the first data from the client device occurs before the establishing the secure environment.
6. The secure system of claim 1, wherein the receiving the first data from the client device occurs before the establishing the secure environment.
7. The system of claim 1, wherein the receiving the first data from the client device occurs after the establishing the secure environment.
7. The secure system of claim 1, wherein the receiving the first data from the client device occurs after the establishing the secure environment.
8. The system of claim 1, wherein the receiving the first data from the client device occurs before the initiating the disposable browser session.
8. The secure system of claim 1, wherein the receiving the first data from the client device occurs before the initiating the disposable browser session.
9. The system of claim 1, wherein the receiving the first data from the client device occurs after the initiating the disposable browser session.
9. The secure system of claim 1, wherein the receiving the first data from the client device occurs after the initiating the disposable browser session.
10. The system of claim 1, wherein the command is received from the remote server.
10. The secure system of claim 1, wherein the web command is received from the remote server.
11. The system of claim 1, wherein the secure environment is disposed off at the end of the disposable browser session.
11. The secure system of claim 1, wherein the secure environment is disposed of at the end of the disposable browser session.
12. The system of claim 1, wherein the computer instructions are associated with performing a user authentication operation for a user of the client device, wherein the user authentication operation is associated with enabling the user of the client device to access an application or a page associated with the content request.
12. The secure system of claim 1, wherein the computer instructions are associated with performing a user authentication operation for a user of the client device, wherein the user authentication operation is associated with enabling the user of the client device to access an application or a page associated with the web content request.
13. The system of claim 1, wherein the system is operable to remotely control the disposable browser.
13. The secure system of claim 1, wherein the secure system is operable to remotely control the disposable browser.
14. The system of claim 1, wherein the disposable browser session is insulated from a second disposable browser session.
14. The secure system of claim 1, wherein the disposable browser session is insulated from other disposable browser sessions.
15. The system of claim 1, wherein the computer instructions are associated with performing a user authentication operation for the client device or for a user of the client device.
15. The secure system of claim 1, wherein the computer instructions are associated with performing a user authentication operation for the client device or for a user of the client device.
16. A method for enabling access to content using disposable browsers, the method comprising:
	establishing, using one or more computing device processors, a secure environment for operating a disposable browser session;
	initiating, using the one or more computing device processors, the disposable browser session within the secure environment, wherein a disposable browser associated with the disposable browser session is displayable on a client device executing a thin client process;
	configuring, using the one or more computing device processors, the disposable browser session with session data associated with the disposable browser session;
	receiving, using the one or more computing device processors, first data from the client device, the first data being associated with a content request initiated on the disposable browser;
	communicating, using the one or more computing device processors, with a remote server associated with the content request;
	executing, using the one or more computing device processors, a command;
	transmitting, to the client device, second data associated with the command or associated with the content request;
	receiving, from the client device, a user interaction with image data displayed on the client device, wherein the image data is generated on the client device based on the second data;
	transmitting, to the remote server, third data associated with the user interaction with the image data; and
	disposing, using the one or more computing device processors, at an end of the disposable browser session, the session data associated with the disposable browser session, wherein identification information associated with the client device or a user of the client device is not transmitted directly from the client device to the remote server.
16. A method for enabling access to web content using disposable browsers, the method comprising:
	establishing, using one or more computing device processors, a secure environment for operating a disposable browser session;
	initiating, using the one or more computing device processors, the disposable browser session within the secure environment, wherein a disposable browser associated with the disposable browser session is displayable on a client device executing a thin client process and located externally to the secure system;
	configuring, using the one or more computing device processors, the disposable browser session with session-specific data associated with the disposable browser session;
	receiving, using the one or more computing device processors, first data from the client device, the first data being associated with a web content request initiated on the disposable browser;
	communicating, using the one or more computing device processors, with a remote server associated with the web content request;
	executing, using the one or more computing device processors, a web command associated with the web content request;
	transmitting, to the client device, second data associated with the web command or the web content request, wherein the second data comprises image data;
	receiving, from the client device, a user interaction with the image data displayed on the client device;
	transmitting, to the remote server, third data associated with the user interaction with the image data displayed on the client device; and
	disposing, using the one or more computing device processors, at an end of the disposable browser session, the session-specific data associated with the disposable browser session, wherein identification information associated with the client device or a user of the client device is not transmitted directly from the client device to the remote server.
17. The method of claim 16, wherein the disposable browser session is initiated or ended by the client device or by the one or more computing device processors.
17. The method of claim 16, wherein the disposable browser session is initiated or ended by the client device or by the secure system.
18. The method of claim 16, further comprising authenticating the client device or the user of the client device to an application or a page associated with the content request.
18. The method of claim 16, further comprising authenticating the client device or the user of the client device to an application or a page associated with the web content request.
19. A system for enabling access to content using disposable browsers, the system comprising one or more hardware processors configured to:
	establish a secure environment for operating a disposable browser session;
	initiate the disposable browser session within the secure environment, wherein a disposable browser associated with the disposable browser session is displayable on a client device located externally to the system;
	configure the disposable browser session with session data associated with the disposable browser session;
	receive first data from the client device, the first data being associated with a content request initiated on the disposable browser displayed on the client device;
	communicate with a remote server associated with the content request;
	execute a command associated with the content request or received from the remote server;
	transmit, to the client device, second data associated with the command or associated with the content request;
	receive, from the client device, a user interaction with image data displayed on the client device, wherein the image data is rendered on the client device based on the second data;
	transmit, to the remote server, third data associated with the user interaction with the image data; and
	dispose, at an end of the disposable browser session, the session data associated with the disposable browser session, wherein identification information associated with the client device is not transmitted directly from the client device to the remote server.
19. A secure system for enabling access to web content using disposable browsers, the secure system comprising one or more hardware processors configured to:
	establish a secure environment for operating a disposable browser session;
	initiate the disposable browser session within the secure environment, wherein a disposable browser associated with the disposable browser session is displayable on a client device located externally to the secure system;
	configure the disposable browser session with session-specific data associated with the disposable browser session;
	receive first data from the client device, the first data being associated with a web content request initiated on the disposable browser displayed on the client device;
	communicate with a remote server associated with the web content request;
	execute a web command associated with the web content request;
	transmit, to the client device, second data associated with the web command or the web content request, wherein the second data comprises image data;
	receive, from the client device, a user interaction with the image data displayed on the client device;
	transmit, to the remote server, third data associated with the user interaction with the image data displayed on the client device; and
	dispose, at an end of the disposable browser session, the session-specific data associated with the disposable browser session, wherein identification information associated with the client device is not transmitted directly from the client device to the remote server.
20. The system of claim 19, wherein authentication information associated with the client device or a user of the client device is not transmitted directly from the client device to the remote server.
20. The secure system of claim 19, wherein authentication information associated with the client device or a user of the client device is not transmitted directly from the client device to the remote server.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999. The examiner can normally be reached on Monday-Thursday 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHU CHUN GAO/Examiner, Art Unit 2437 


/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437